Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/30/2020 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 27-46 have been considered but are moot based on the new grounds of rejection.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 27-28, 33-36, 41-44, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Long et al (hereinafter Long) US 20100205049 in view of Wordley US 20140186014.

Referring to claim 27, Long discloses a method for a device to play out replacement content in place of a portion of an underlying media stream, wherein the replacement content and the portion of the underlying media stream are of equal duration D, the method comprising:
while the device is playing out the underlying media stream, determining by the device a target time at which to begin playout of the replacement content (see Fig. 6 and Paragraph 0087 for disclosing during the playing out of an underlying media stream (e.g., series of advertisements, or ad pod), determining by the device/processing logic and hardware a target/starting time at which to start playback of replacement content in that of a replacement or filler advertisement (e.g., the 2nd advertisement is scheduled to play at 15:30));
detecting by the device that a starting time at which the device will start playout of the replacement content is or will be after the determined target time by a delay period of duration P (see Figs. 4 and 6 and Paragraphs 0062-0065, 0087, and 0093-0094 for disclosing detecting by the device that a starting time at which the device starts playout of the replacement content, in this case the replacement or filler ad that is replacing the 2nd ad, is after the determined target time by a delay period of duration P, 2 seconds, furthermore Paragraphs 0062-0065 disclose in advance of the start of, and even the selection of, the advertisement is made, the scheduled duration of the advertisement is adjusted to account for the delay period/error value); and
responsive to the detecting, reducing by the device playout of the replacement content by duration P to help align an end of playout of the replacement content with an end of the portion of the underlying media stream (see Paragraphs 0087 and 0093-0094 for disclosing responsive to detecting, reducing the device playout of the replacement or filler ad by 2 seconds to align an end of the playout of the portion of the underlying media stream/series of advertisements/ad pod at 16:00).
Long is unclear as to reducing playout of the content includes (i) detecting in the content a duplicate frame and (ii) responsive to detecting in the content the duplicate frame, skipping playout of the duplicate frame when playing out the content.
Wordley discloses reducing playout of the content includes (i) detecting in the content a duplicate frame and (ii) responsive to detecting in the content the duplicate frame, skipping playout of the duplicate frame when playing out the content (see Paragraphs 0040-0043 for disclosing reducing playout of content by detecting duplicate frames (100% similarity between frames, thereby deeming them “similar content”) and skipping playout of the duplicate frame when playing out of the content).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the frame removal of Wordley with the system of Long in order to provide an improved method for identifying and modifying/removing material from video content without causing viewers the frustration of missing valuable plot details, conversations, or other materials in the video content (see Wordley, Paragraphs 0003-0004).

Referring to claim 28, Long discloses the portion of the underlying media stream is an ad in an ad pod, and wherein the replacement content is a replacement ad as seen in the rejection of claim 1, further noting Paragraph 0072 defines filler content to be advertising content.

Referring to claim 33, Long discloses the device is a television (see Paragraphs 0030 and 0033).

Referring to claim 34, Long discloses the device is a set top box (see Paragraphs 0030 and 0033).

see Paragraphs 0025 and 0061).

Claims 36 is rejected on the same grounds as claim 28.

Claim 41 is rejected on the same grounds as claim 33.

Claim 42 is rejected on the same grounds as claim 34.

Claim 43 is rejected on the same grounds as claim 1.

Claim 44 is rejected on the same grounds as claim 28.

Claim 46 is rejected on the same grounds as claim 33.

Claims 29, 31-32, 37, 39-40, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Long et al (hereinafter Long) US 20100205049 in view of Wordley US 20140186014, and further in view of Ramaswamy US 20150312650.

Referring to claim 29, Long in view of Wordley discloses delays in playing out replacement content in place of playout of an initial part of the portion of the underlying media stream as seen the limitation as seen in the rejection of claim 27.
Long in view of Wordley is unclear as to playing out, by the device, transition frames during the delay period.
see Paragraph 0031).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the transitions of Ramaswamy with the system of Long in view of Wordley in order to gracefully make commercials comply with video transmission standards while allowing them to fit within their allotted time in a commercial break (see Paragraph 0001).

Referring to claim 31, Ramaswamy discloses the underlying media stream comprises video, and wherein the transition frames comprise black frames (see Paragraph 0031).

Referring to claim 32, Ramaswamy discloses the underlying media stream comprises audio, and wherein the transition frames comprise silent frames (see Paragraph 0031).

Claim 37 is rejected on the same grounds as claim 29.

Claim 39 is rejected on the same grounds as claim 31.

Claim 40 is rejected on the same grounds as claim 32.

Claim 45 is rejected on the same grounds as claim 29.
Claims 30 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Long et al (hereinafter Long et al (hereinafter Long) US 20100205049 in view of Wordley US 20140186014, further in view of Ramaswamy US 20150312650, and further in view of Wang US 20030001977.


Long in view of Wordley, and further in view of Ramaswamy is unclear as to using a fade transition. 
Wang discloses using fade transitions between commercials/advertisements (see Paragraph 0024). 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art before to incorporate the known technique of the fade transition of Wang with the known system of Long in view of Wordley, and further in view of Ramaswamy in order to predictably improve the system by using a transition in order to add a further level of visual smoothness, rather than an abrupt cut, to the transitions between scenes already present in the prior art.

Claim 38 is rejected on the same grounds as claim 30.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS T CORBO whose telephone number is (571)270-5675.  The examiner can normally be reached on Monday - Friday 11am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NICHOLAS T CORBO/
Primary Examiner, Art Unit 2424
04/22/2021